Citation Nr: 1520809	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with depressive disorder NOS prior to March 6, 2014.

2.  Entitlement to a rating in excess of 70 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that continued a 50 percent rating for posttraumatic stress disorder (PTSD).  A March 2014 rating decision increased the rating to 70 percent effective March 6, 2014.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2014, the Board remanded the claim so the Veteran could be afforded a videoconference hearing before a Veterans Law Judge.

In November 2014, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


The issues of entitlement to an initial rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to March 6, 2014, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.


CONCLUSION OF LAW

Prior to March 6, 2014, the criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in July 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in August 2012 and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all of the evidence that bears on the Veteran's occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to March 6, 2014

A March 2012 mental health clinic note reflects that the Veteran reported that he had a hard time coming to the VA and the mental health clinic because he disliked thinking about or having to explain his past experiences.  He reported symptoms of elevated startle reflex, intrusive memories of Vietnam, nightmares, anxiety attacks which were brought on with and without triggers, irritability or being quick to get angry, and avoidance and hypervigilance.  His mood and affect were described as anxious.  A depression screening was positive for depression.

An August 2012 VA psychological examination revealed that the Veteran continued to have impairment in his social functioning.  He described feeling distant from his wife, children and grandchildren.  He reported that he liked to be alone, and stated that he spent minimal time with his wife, and only came out of his room to eat and shower.  The only time he went out was to work or go crabbing, which he enjoyed.  He stated he did not attend family functions, and only saw his children and grandchildren if they initiated contact.  He reported he had 1 or 2 acquaintances but had no one that he considered a friend or felt close with.  He was currently self-employed, and reported that his PTSD symptoms caused impairment in the workplace if he felt overwhelmed by panic symptoms associated with his PTSD.  When that happened he stated that he had to stop what he was doing, put everything away, and exit the situation.  He stated that this interruption in his work due to panic attacks occurred about once a week on average, resulting in a loss of that day's work.  The Veteran also reported getting into a physical fight with a stranger approximately 3 weeks prior to the examination.  He also reported that he got into yelling matches with people when he felt like they were not knowledgeable about or exaggerating their experiences in Vietnam.  He stated that he experienced intense anger, sometimes threw things or broke things, and had hit people in anger when provoked.  The Veteran reported that he has intrusive thoughts and images of his traumatic experiences in Vietnam approximately 4 times per week.  He tried to avoid anything that could bring on these memories or panic attacks.  He stated that there were many triggers such as loud noises, heavy rain, interactions with Asian people in his neighborhood, going to the VFW post, being around firearms, and associating with other Veterans.  The Veteran expressed that when he goes to a restaurant he sits with his back to the wall because he did not like to have anyone behind him and he needs to be aware of what is going on around him.  He also reported having a depressed mood a couple of times per week lasting for several hours.  He described this mood as feeling lost, tense, and like he wants to jump out a window.  The Veteran indicated that he did not have suicidal intention, although he had passive wishes to "not be here."  The examiner described his symptoms as anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed the Veteran with PTSD and depressive disorder NOS and assigned a GAF of 50, indicative of serious symptoms.

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas for the entire period prior to April 13, 2012, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by chronic sleep impairment, frequent bouts of irritability and outbursts of anger, intrusive thoughts, impaired concentration, hypervigilance, preferring to sit with his back to the wall, exaggerated startle response, generalized anxiety with panic attacks more than once per week, depressed mood, markedly diminished interest or participation in significant activities, and withdrawn and isolative features.  The Veteran's GAF has been 50 or less during the appeal period, indicative of serious symptoms, and the Veteran has been described as having moderate to severe problems with social environment and occupation by the VA examiner.


ORDER

A disability rating of 70 percent for PTSD prior to March 6, 2014, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that the Veteran asserts that his PTSD symptoms have worsened since the last VA examination in March 2014.  

At the November 2014 Board hearing, the Veteran testified that his symptoms have worsened.  Specifically, he reported that he is unable to tolerate being around crowds.  He had to leave his grandchild's birthday party because the amount of activity, loud noises, and sudden movements caused him a great deal of anxiety.  He stated that he didn't even attend his son's birthday party because of the anxiety created by being around people.  He stated that this anxiety around people was there previously, but it seems to be getting worse and worse daily.  He reported that he avoids activities with his son such as hunting and target practice because he does not feel that he can trust himself to be around firearms.  The Veteran also stated that it has become unsafe for him to drive because he has flashbacks of Vietnam while sitting at a stop light or while in traffic and he fears he will be involved in an accident due to a panic attack.  He also reported that he has a lot of problems with trusting the Asian people in his neighborhood.  He stated that when he sees his Asian neighbors, it takes him back to Vietnam.  If they are sitting on their outside steps, he imagines them as being in a crouched position, like in Vietnam.  He also testified that his current psychiatrist suggested he be admitted for inpatient psychiatric care, and the plan is that they would wait until after the holidays.  In light of the Veteran's statements suggesting a possible worsening of his PTSD symptoms since the most recent March 2014 VA examination, the most recent VA examination may not reflect the current state of the Veteran's PTSD disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board further notes that there are no VA treatment records associated with the Veteran's Virtual claims file after February 2014.  VA records since February 24, 2014, should therefore be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The evidence of record includes several documents which suggest that the Veteran's PTSD disability negatively affects his ability to work.  Specifically, the Veteran, through his representative, submitted an April 2013 notice of disagreement indicating that the Veteran's PTSD precluded him from being employable.  Additionally, at the November 2014 Board hearing, the Veteran testified that he is self-employed as a painter, however, due to PTSD triggers, he loses concentration on what he is doing and often he has to abandon the job and come back to it another day.  Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability in conjunction with an increased rating claim, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, an examination should be provided in order to determine the impact of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 70 percent for PTSD.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from February 24, 2014 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD, to include an opinion as to whether he is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


